DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/116,628 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Objections	
	Claims 1 and 15 are objected to because of the following informalities:  
Claim 1 line 9 features language “identifying a location.... is based on”, wherein the language ‘is’ reads as unintended/typographical language/error, more preferably omitted.
Claim 15 is the assembly/device claim corresponding to the method of claim 1 and features similar language in line 11.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 5-6, 14, 18 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 5 features language “wherein the at least one real time image includes consecutive real-time images and reducing a search area ...”.  It is unclear as to how the at least one real-time image itself includes ‘reducing a search area’ (as distinguished from a reduced search area for example, for an instance wherein said image is known/established as having one or more search area(s)).  It is more likely that the ‘reducing a search area’ further limits the method as a whole, as distinguished from the at least one real-time image specifically – which appears to require clarifying amendment in this regard.  Additionally, there is no earlier established instance of a search area reduction that may be specifically referenced/further modified, and as such, that following language (line 2) “includes” may more accurately read “including”, depending on what amendments serve to identify/clarify whether the search area reduction limitation(s) further limit the at least one real-time image itself or the method as a whole.  Examiner understands the latter to be more appropriate.  
Claim 6 recites the limitation in part, “performed on the area that did not move”.  There is insufficient antecedent basis for this limitation, ‘the area that did not move’ in the claim(s).  More accurately, basis is established for areas with objects that did not move, as potentially distinguished from an area itself that did not move.
Claim 18 recites the limitation in part, “wherein he extracted features include”.  In addition to that typo he/the, there is insufficient antecedent basis for this limitation ‘the extracted features’ in the claim, as claim 18 depends on itself as opposed to claim 17.  For the purposes of compact prosecution, Examiner understands claim 18 to depend instead on claim 17, modeling the manner in which corresponding method claim 10 depends on claim 9.
Claims 14 and 20 are method and assembly/device claims respectively, featuring/comprising language similar to that of claim 5, and are rejected accordingly for those reasons identified above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 7, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dahal et al. (US 2022/0084212).

As to claim 1, Dahal teaches/suggests a method for determining a position of a tow ball in an image ([0004] “Methods, apparatuses, and computer-readable media are disclosed for tracking a trailer, a tow-ball and/or a coupler. In one embodiment, a method includes obtaining a sequence of images from a camera positioned in rear of a vehicle”, [0011] “using detected locations of the tow-ball and the coupler”, [0024] “The automated trailer assist system detects the trailer/tow-ball and the coupler, and generates a trajectory for moving the towing vehicle towards the trailer. The trailer assist system supports different types of tow-balls, trailers and couplers that may differ in their shape, size, color, material, and the like”, [0026] “In addition, detecting tow-ball and estimating its size enables the system to handle different sizes of the tow-ball and uneven surfaces by accurately calculating height of the tow-ball from the ground for seamless automated hitching of the trailer coupler. For automated hitching process, center of the tow-ball (starting point of the trajectory) and center of the coupler (ending point of the trajectory), along with the trailer are detected/estimated with minimal error”), the method comprising:
obtaining at least one real-time image from a vehicle ([0004] “obtaining a sequence of images from a camera positioned in rear of a vehicle. Field of view of the camera may include at least a tow-ball attached to the vehicle, and a trailer located in the scene behind the vehicle. In addition, the sequence of images may be captured continuously at a sequence of predefined time stamps while the vehicle is moving”, [0012], [0028], real-time disclosed in e.g. [0029], [0037], [0041], [0059]);
processing the at least one real-time image with a controller on the vehicle (Fig. 1, 106 in conjunction with 110, Fig. 2, [0027]) to obtain a feature patch (f) describing at least one real-time image (Fig. 4, [0038] “In one embodiment, the trailer/tow-ball/coupler detection and tracking unit 204 utilizes a handcrafted feature extraction model for simultaneously detecting the trailer, tow-ball and the coupler in the received image. Detected coordinates of each of the trailer, tow-ball and coupler may be sent to a tracking unit that uses a tracking algorithm such as a Kalman filter or Long Short-Term Memory (LSTM) model to smoothen detections/predictions over time ... A convolutional neural network (CNN) model for deep feature extraction and detection of trailers at multi-scale over a single image, and LSTM model for interpreting the features across time steps. The CNN model may work on a single image at a time, transforming image pixels into a deep representation. These features across multiple images allow the LSTM to build up an internal state and update one or more estimated weights”, [0042] feature map unit 370, [0046] “variable sized feature maps may be output from the CNN model”);
performing a convolution of the feature patch (f) and each filter (h) (convolutional/sliding window filters) from a set of filters (H) (Fig. 4) with the filter (h) being based on data representative of known tow hitches fixed to the vehicle (Fig. 4, [0025] “Certain embodiments track the trailer, tow-ball and the coupler using a single Convolutional Neural Network (CNN) to reduce processing load of the system” in view of those ‘different types of tow-balls, trailers and couplers’ disclosed in e.g. [0024], [0048] “and any other types of tow-ball/coupler can also be detected as long as the model is trained using images of the specific types. Since there is no standardized appearance for the tow-balls and couplers, the system may be trained with a variety of different types of tow-balls and couplers to be able to identify them correctly”, [0051-0053], [0062]); and
identifying a location of a tow ball on the tow hitch in the at least one real-time image is based on the convolution between the feature patch (f) and each filter (h) from the set of filters (H) ([0038], [0047] “When the distance between the trailer and the vehicle reaches a predefined threshold (e.g., 3 m), the shared CNN unit 310 starts detecting the tow-ball and the coupler in addition to the trailer”, [0048] “The shared CNN unit 310 identifies and locates the tow-ball position”, [0051], [0052] “the same encoder block of the CNN-LSTM model is used to detect the coupler and the tow-ball. However, the detector is tuned for the new, smaller object size. Kalman filter and/or LSTM model may be used to track the detected objects and select the ROI for detecting the objects in the next frame”, Fig. 5 520-530 and 550, [0055], [0056] “the system continuously detects locations of the trailer, tow-ball and a coupler attached to the trailer in each image of the sequence of images using the learning model and the estimated area of interest, and updates the estimated area of interest to correspond to an area of interest in the following image in the sequence of images”, Fig. 6 tow ball position 610).

As to claim 2, Dahal teaches/suggests the method of claim 1.
Dahal further teaches/suggests the method wherein the set of filters (H) is stored in memory of the controller on the vehicle (convolutional filters of CNN model of 310 stored in memory [0065]).

As to claim 3, Dahal teaches/suggests the method of claim 2.
Dahal further teaches/suggests the method wherein the set of filters (H) includes an optimization of at least one image of multiple known tow hitches fixed to the vehicle ([0048], [0062]).

As to claim 7, Dahal teaches/suggests the method of claim 1.
Dahal further teaches/suggests the method wherein the at least one real-time image is captured by a camera on a rear of the vehicle ([0027] “the trailer assist system includes a rear camera 102, one or more other sensors (e.g., vehicle odometry, side cameras, and the like)”, [0028] “The rear camera 102 is a camera sensor that can be located in the back of the towing vehicle. The rear camera can either be a standard rear-view fisheye camera or part of a surround-view camera suite comprising of four cameras around the vehicle”, [0029], [0041], [0054] “At 510, the system obtains a sequence of images from a camera positioned in rear of a vehicle. Field of view of the camera may include at least a tow-ball attached to the vehicle and a trailer located in the scene behind the vehicle”, Fig. 7).

As to claim 12, Dahal teaches/suggests the method of claim 1.
Dahal further teaches/suggests the method wherein identifying the location of the tow ball includes utilizing an algorithm on the controller that identifies a location of highest probability of the location of the tow ball through a voting process ([0051] NMS algorithm).

As to claim 13, Dahal teaches/suggests the method of claim 12.
Dahal further teaches/suggests the method wherein the voting process identifies at least one pixel in the real-time image from the vehicle with the greatest correlation to the location of the tow ball from the set of filters (H) ([0051] any pixel within/associated with bounding box(es) not ultimately suppressed/voted out – i.e. pixel(s) associated with a candidate having the highest confidence/correlation on detection).

As to claim 15, this claim is the assembly/device claim corresponding to the method of claim 1 and is rejected accordingly.  See corresponding structure of Dahal to include rear camera 102 and 106/110 of Figures 1 and 2.

As to claim 16, this claim is the assembly/device claim corresponding to the method of claim 3 and is rejected accordingly.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. (US 2022/0084212) in view of El-Sawah et al. (US 2022/0147742).

As to claim 4, Dahal teaches/suggests the method of claim 2.
Dahal further teaches/suggests the method wherein the set of filters (H) is performed by a computing device [0048], [0062]).  Dahal discloses the manner in which the system as a whole utilizes one or more trained learning models, however fails to explicitly disclose a training that occurs remotely from 106/110 and/or a device having a greater computing power than a computing power of the controller on the vehicle.  Examiner notes absent any specific disclosure/remarks precluding such an interpretation, ‘perform[ing]’ a set of filters is understood/interpreted to comprise e.g. a training/generation of said set of filters/a model based thereon.
El-Sawah evidences the obvious nature of a remotely occurring filter training performed by a computing device 120 having a greater computing power than a computing power of a vehicle controller 10,30 (Fig. 5 remote server 120 training and supplying trained trailer detection model to 10/30 of vehicle 12, [0042], [0065] “the remote server 120 may comprise one or more image processing modules 130, which may correspond to multiple specialty processors and systems configured to process the image data 112 and train the neural network 116. In operation, the image processing module 130 may process the image data 112 via a plurality of processing modules”, [0079] “Following the processing of the image data by the remote server 120 as discussed in reference to FIG. 5, the updated trailer detection model may be received by the controller 14, such that the detection routine may be optimized or otherwise updated to accurately detect the potential trailer 134 as a compatible trailer as discussed herein (172)”).  El-Sawah suggests the manner in which training one or more models/filters remotely enables periodic updates to be pushed to 10/30 enabling the correction and updating of models to account for e.g. new trailer/hitch types/configurations and improved training data facilitating more accurate detections robust to changes in e.g. lighting/color conditions over the life of the system ([0061]), in a manner not demanding system 10/30 resources during a training that may require hours/days in terms of training time depending on model complexity.  El-Sawah further suggests the manner in which remote training may enable implementation of 10/30 with lower cost/general-purpose hardware with smaller form factors, without necessarily limiting model complexity – as remote server 120 is not limited by the same constraints in terms of heat-sensitivity, memory constraints and/or battery life that may not last a given time duration as required for a complete training session.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Dahal such that the set of filters (H) is trained/performed by a computing device/server 120 having a greater computing power than a computing power of the controller on the vehicle as taught/suggested by El-Sawah, the motivation as similarly taught/suggested therein and identified above that such a remote training may enable utilization of lower cost/form factor/general-purpose hardware vehicle controller side, without necessarily limiting model/filter set complexity/accuracy and enabling training sessions characterized by longer durations than achievable/practical otherwise.


2.	Claims 5-6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. (US 2022/0084212) in view of Chen et al. (US 2019/0332897).

As to claim 5, Dahal teaches/suggests the method of claim 2.
Dahal further teaches/suggests the method wherein the at least one real time image includes consecutive real-time images ([0004], [0012], [0028-0029], [0037], [0041], [0059]) and reducing a search area of the consecutive real-time images includes comparing the consecutive real-time images to identify areas with objects Fig. 3 ROI estimation 360 as fed from tow-ball track at 350, [0044] “The ROI estimation unit 360 determines a region of interest to narrow down the search window during the inference over time. As an example, first few initial input images may be processed at full size when the towing vehicle starts moving towards the trailer from an idle state. When confidence in trailer bounding box estimation becomes higher than a threshold in consecutive input images (e.g., the trailer is localized), the ROI can be determined based on the trailer bounding box dimensions. The ROI estimation block may then crop the input images to only include the region of interest before sending them to the shared CNN unit 310”, [0052] “In one embodiment, the same encoder block of the CNN-LSTM model is used to detect the coupler and the tow-ball. However, the detector is tuned for the new, smaller object size. Kalman filter and/or LSTM model may be used to track the detected objects and select the ROI for detecting the objects in the next frame”; Examiner notes that as the tow-ball and hitch is mounted to the vehicle in a fixed manner similar to rear camera 102, tow-ball e.g. 610 can be expected to exist in a same portion of rear camera 102 FOV over the course of an image sequence, and accordingly would constitute pixels remaining the same/static even as the vehicle and/or trailer moves relative to each other).  
While Dahal evidences the obvious nature of a ROI/sub-image extraction for the purposes of increasing computational efficiency (only processing in subsequent steps those image portions most likely to contain one or more objects of interest), Dahal fails to explicitly disclose applying that ROI determination therein (and subsequent search thereof) to only those static image portions that did not move between consecutive frames.  In other words, Dahal teaches/suggests a ROI determination for object detection readily extended to the/a feature based tow-ball detection in particular, however falls silent on a tow-ball detection based on/limited to those static image portions.  Examiner notes, as evidenced by Dahal, a feature based detection approach and a pre-processing type ROI determination are not mutually exclusive.
Chen evidences the obvious nature of an object detection limited to a static/stationary sub-image (Fig. 2 204 static region, Fig. 6 Feature Extractor B fed to ROI determiner 622 and Object Detector B of Manager 642, Fig. 7 714 static region detection, Fig. 8 814, [0006], [0022], [0023] “One of the reasons for this is that a small (or distant) object in the high-resolution image possesses more pixels for helping the object detection task as compared to a low-resolution image. However, the computation requirement grows as the input resolution increases. On the other hand, the number of ROIs plays a significant role in the performance of object detection. The increase of the number of ROIs allows a small and low-confidence object to be better scrutinized in the second part of the network. However, this introduces a linear complexity as the number of ROIs increase. For instance, in the use case of deploying an RCNN object detector for real-time surveillance in a 4K IP camera (H=2160, W=3840, N=300), the computation load may be too large for real-time application on some platforms”, [0056] “For example, the object detector(s) 130 may search one or more regions (e.g., motion region, static region, ROIs, bounding boxes, etc.) for one or more objects. In some approaches, object detection may be performed based on features. For example, the object detector(s) 130 may utilize a neural network structure to provide the prediction of the object class and location. For instance, a neural network may be trained to classify proposed regions as object types. As described above, the neural network (e.g., convolutional neural network) for object detection (e.g., classification) may share one or more layers with a network for region proposal”, [0059] “The static region object detector may detect, at a second rate, one or more objects from the static region (e.g., from one or more ROIs in the static region”, [0073]).  Chen further suggests the manner in which static region 452/552 maybe processed more efficiently if treated differently from motion region 454/554, serving to increase computational efficiency particularly for instances characterized by a large amount of image data and/or detected objects therein characterized by differing and readily distinguished degrees of motion/movement between frames.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Dahal to comprise reducing a search area of the consecutive real-time images by comparing the consecutive real-time images to identify areas with objects that did not move between the consecutive images and searching the areas with objects that did not move as taught/suggested by Chen, the motivation as similarly taught/suggested therein that such a ROI determination and limited search/detection therein may serve to expedite object detection (and reduce computational costs) particularly for instances wherein a target object is characterized by a particular/expected degree of motion within a FOV, and in a manner yielding predictable results with a reasonable expectation of success.

As to claim 6, Dahal in view of Chen teaches/suggests the method of claim 5.
Dahal in view of Chen further teaches/suggests the method wherein the convolution is only performed on the area that did not move (ROI for the case of Dahal alone in addition to Chen static region detector B in view of CNN [0022-0023] in view of that modification/motivation as presented above for the case of claim 5).

As to claim 14, this claim is a method claim comprising the limitations of claim 5 minus those limitations of intervening claim 2, and is rejected accordingly in view of that disclosure/combination as presented above for the case of claim 5.

As to claim 20, this claim is the assembly/device claim corresponding to the method of claim 5 and is rejected accordingly.  See also that disclosure of Dahal as identified above for the cases of claims 2-3.


3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. (US 2022/0084212) in view of Ling et al. (US 2020/0023696).

As to claim 8, Dahal teaches/suggests the method of claim 1.
Dahal fails to explicitly disclose the method including receiving a location of the tow ball identified on a display by a user.  Dahal does however disclose in [0035] user input/output unit 130 “The user input/output unit 130 may receive any input from the driver of the vehicle and/or provide outputs to the driver. The user input/output unit may include a display unit 132 and any other input/output units. As an example, the display unit 132 may include a screen or a head up display (HUD) to display an image of the vehicle, the detected trailer, the tow-ball and/or the coupler, along with a trajectory for movement of the vehicle in reverse direction during the trailer hitching process to assist the driver with maneuvering towards the trailer”.  Dahal falls silent on any user input specifically related to location information of a tow ball.
Ling evidences the obvious nature of a hitch assist system including a user-input device for inputting/receiving location information/specifications of a hitch ball (Abs “hitch assist system is provided herein that includes an imager for capturing one or more images of a trailer having a coupler. The hitch assist system may also include a user-input device for inputting specifications of a hitch ball. A controller within the hitch assist system may be used for estimating a hitch ball height based on the inputted specifications”, Figures 9-10, Fig. 11 152, [0003-0005], [0028], [0041] “In some instances, the HMI 114 further includes an input device, which can be implemented by configuring the display 118 as a portion of the touchscreen 116 with circuitry 120 to receive an input corresponding with a location over the display 118”, [0043], [0047] “The image processing routine 58 can then correlate the location of the touch input with the coordinate system applied to the image patch”, [0048], [0056];  Ling further suggests the manner in which user inputs may facilitate a more accurate hitch ball localization and improved subsequently determinations based thereon).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Dahal to comprise receiving a location of the tow ball/detected components identified on a display by a user as taught/suggested by Ling, the motivation as further taught/suggested therein that such a user input may facilitate a more accurate hitch ball localization and improved subsequently determinations based thereon.


4.	Claims 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. (US 2022/0084212) in view of Chen et al. (US 2019/0335100), cited by Applicant and hereinafter ‘Chen2’.

As to claim 9, Dahal teaches/suggests the method of claim 1.
Dahal further teaches/suggests the method wherein the set of filters (H) is developed based on an algorithm evaluating extracted features from a database of rear-view images of the vehicle ([0038], [0042], [0046], [0048-0049], [0051], [0062]).
Chen2 further evidences the obvious nature of a tow-ball location determination ([0082] adaptive tow ball height change detector 192) based on a feature patch and a set of filters 322 ([0052] “change detector checks the tow-ball height change and verifies that the trained/learned information which is stored in memory hardware 152 matched the features learned from the current tow-ball height so that potential collision may be avoided in the next hitching attempt”, [0082] “At block 910 the adaptive tow ball height change detector 192 crops a number of image patches with different scale factors. The scale factor may be searched in an iterative manner in the direction where a larger correlation energy is discovered. These image patches are resized to the size of the patch (ROI 400) used during the training and learning phase 170 and then applied correlation with the trained filters 322. The scale factor of the image patches with maximum peak correlation energy will be selected. At block 912, the adaptive tow ball height change detector 192 determines if the scale of the features within the captured images 144 with the maximum peak energy is different from the scale of features associated with the trained ROI 400c and if the maximum peak energy is greater than a predetermined threshold”) developed based on an algorithm evaluating extracted features from a database of rear-view images of the vehicle (Fig. 9, [0039] Training and Learning Phase 170, [0045], [0059] “verifies that the trained/learned information which is stored in memory hardware 152 matched the features learned from the current tow-ball height so that potential collision may be avoided in the next hitching attempt”, [0073]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Dahal to comprise developing the set of filters based on an algorithm evaluating extracted features from a database of rear-view images of the vehicle as taught/suggested by Chen2, the motivation as similarly taught/suggested therein (Chen [0045-0047]) that such a filter learning may serve to generate a filter set based on features sensitive to changes in object orientation while accommodating for lighting and environmental variations in a manner yielding predictable results with a reasonable expectation of success.

As to claim 10, Dahal in view of Chen2 teaches/suggests the method of claim 9.
Dahal in view of Chen2 further teaches/suggests the method wherein the extracted features include at least one of a histogram of oriented gradients ("HOG"), Color Names, RGB, or grayscale (Chen2 [0045-0046], [0073] in view of that modification as presented above for the case of claim 9).

As to claim 11, Dahal teaches/suggests the method of claim 1.
Dahal further teaches/suggests the method wherein the set of filters (H) is developed based on an algorithm that identifies learned features from a database of rear-view images of the vehicle ([0012], [0053], [0055]).
Chen2 further evidences the obvious nature of a tow-ball location determination ([0082] adaptive tow ball height change detector 192) based on a feature patch and a set of filters 322 ([0052] “change detector checks the tow-ball height change and verifies that the trained/learned information which is stored in memory hardware 152 matched the features learned from the current tow-ball height so that potential collision may be avoided in the next hitching attempt”, [0082] “At block 910 the adaptive tow ball height change detector 192 crops a number of image patches with different scale factors. The scale factor may be searched in an iterative manner in the direction where a larger correlation energy is discovered. These image patches are resized to the size of the patch (ROI 400) used during the training and learning phase 170 and then applied correlation with the trained filters 322. The scale factor of the image patches with maximum peak correlation energy will be selected. At block 912, the adaptive tow ball height change detector 192 determines if the scale of the features within the captured images 144 with the maximum peak energy is different from the scale of features associated with the trained ROI 400c and if the maximum peak energy is greater than a predetermined threshold”) developed based on an algorithm that identifies learned features from a database of rear-view images of the vehicle (Fig. 9, [0039] Training and Learning Phase 170, [0045], [0059] “verifies that the trained/learned information which is stored in memory hardware 152 matched the features learned from the current tow-ball height so that potential collision may be avoided in the next hitching attempt”, [0073]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Dahal to comprise developing the set of filters based on an algorithm that identifies learned features from a database of rear-view images of the vehicle as taught/suggested by Chen2, the motivation as similarly taught/suggested therein that such a filter learning may serve to improve training by capitalizing on updated/learned feature information associated with previously/proven successful detection outcomes.

As to claims 17-19, these claims are the assembly/device claims corresponding to method claims 9-11, and are rejected accordingly.  


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Chen et al. (US 2019/0335100) [0056-0057] may serve as an alternative teaching/suggesting the limitations of claim 4 in view of that motivation as presented above.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669